 



EXHIBIT 10.16
(INVESCO LOGO) [g11915g1191500.gif]

      RJDIVB   7th June 2001

STRICTLY PERSONAL — ADDRESSEE ONLY
Mr. R. Yerbury,
C/o Perpetual Park,
Perpetual Park Drive,
Henley-on-Thames,
Oxfordshire RG9 1HH
Dear Mr. Yerbury,
     INVESCO UK (the “Company”), part of the AMVESCAP Group, wishes to employ
you as a Global Partner under the terms and conditions set forth in this letter.
The term “Global Partner” is used throughout the AMVESCAP Group to refer to the
most senior group of officers and employees. The purpose of this letter is to
articulate the terms and conditions of your employment.
     It is important to note at the outset that both the Company and AMVESCAP
Group consider you an important part of its continued success. Further, please
note that under the terms of this letter agreement, which is a binding contract,
neither the Company nor you has any right to terminate the employment
relationship except as set forth below.
     1. Duties Of Employment
     You agree to perform the duties assigned to you by the Company as more
specifically stated in an attachment to this letter. The attachment may be
modified in the future if you and the Company agree in writing. You understand
and agree that during your employment relationship with the Company, you are not
allowed, without proper prior approval, to perform any business activities for
any person or entity other than the Company or another company that is part of
the AMVESCAP Group. Of course, if you obtain the Company’s prior written
approval, you may perform other business activities.
     It is your obligation to comply with all Company policies and procedures,
including those set forth in any Code of Ethics and other materials distributed
by the Company to its employees. Further, you agree to comply with all
applicable rules and regulations that pertain to the Company’s business.
     As a Global Partner you have important duties to the Company: the duty to
refrain from dealing in your self interest above that of the Company’s, the duty
to disclose any information that indicates that you may be exposed to a conflict
of interests, the duty of
INVESCO UK Limited
11 Devonshire Square, London EC2M 4YR
Telephone: 020 7626 3434
Facsimile: 020 7623 3339 Telex: 886108
Registered in England 3004959
Registered Office: 11 Devonshire Square, London EC2M 4YR

 



--------------------------------------------------------------------------------



 



loyalty, and the duty to refrain from using the Company’s business opportunities
for your own benefit. These fiduciary obligations and others arise because of
the unique trust and confidence the Company places in you as a Global Partner.
     2. Compensation
     Your annual salary is set forth in an attachment to this letter. You will
also receive certain bonuses and stock awards as approved from time to time by
the Company. The attachment may be modified in the future as agreed by you and
the Company in writing.
     3. Term
     The term of your employment relationship with the Company shall be for one
year from the date of your signature on this letter. This term will
automatically renew at the end of the initial term for another year and will
continue to renew every year, unless your employment is terminated in a manner
specified below,. In no event will the term of your employment relationship with
the Company be less than the unexpired period of any notice of intent to
terminate given as set forth below. Your employment can only be terminated as
specifically set forth below.
          A. Termination Effective After Expiration of Notice Period
     Either you or the Company may terminate the employment relationship at any
time during the initial term or any renewal, upon 6 months written notice to the
other party. Notice of intent to terminate will be considered given upon mailing
or actual receipt, whichever occurs first. Whether you or the Company give the
notice of termination, your employment will continue for the entire notice
period. The effective date of the termination of the employment relationship
will be the last day of the notice period.
          B. Termination by Mutual Agreement
     You and the Company can, effective immediately, terminate the employment
relationship without cause or notice, but such a mutual termination will only be
effective if you and the Company both agree to the termination in writing. Such
an agreement must be signed by the Chief Executive Officer of the Company to be
effective.
          C. Termination with Cause
     Your employment may be terminated effective immediately upon written notice
if the Company believes in good faith that you engaged in the following conduct:

(1)   After written notice, any continuing violation of this agreement or
Company policies or procedures;

INVESCO UK Limited
11 Devonshire Square, London EC2M 4YR
Telephone: 020 7626 3434
Facsimile: 020 7623 3339 Telex: 886108
Registered in England 3004959
Registered Office: 11 Devonshire Square, London EC2M 4YR

 



--------------------------------------------------------------------------------



 



(2)   Your conviction of committing a criminal act;   (3)   Any violation of law
or regulation related to the business of the Company or affecting your ability
to perform your duties;   (4)   Your bankruptcy or insolvency.

     You may terminate your employment effective immediately if the Company,
after written notice, has engaged in any continuing violation of this letter
agreement and has not cured such violation within a reasonable period of time.
          D. Termination Due to Death or Disability
     In the event of your death, or disability to the extent that you cannot
perform the essential functions of your position with reasonable accommodation,
your employment will be terminated effective on the last day of the month that
such death or disability occurs. We mutually recognize that the Company has a
disability plan that is separate from this letter agreement.
     4. Confidential Information
     A critical aspect of your position is your access to trade secret,
proprietary, and confidential information. For example, your knowledge of the
exact amounts and holdings of Company-related investment positions is
confidential. While some of that information may eventually be made public, the
information is extremely sensitive and is to be treated as confidential until it
is released. Likewise, computer models and programs developed by the Company or
purchased by it are proprietary and confidential. Other information the Company
possesses as trade secrets or confidential information include its marketing
strategies, marketing plans, compensation arrangements, benefit plans, and ideas
and inventions of its employees.
     These are simply examples of the types of information the Company considers
trade secret and/or confidential. As time passes, the Company will no doubt
develop new categories of information it considers trade secret and/or
confidential. As this occurs, the Company will identify such new categories of
information and remind you of your obligation to treat it as confidential. The
importance of all of the types of information identified here is that the
Company’s competitors do not have permitted access to this information and are
thus unable to use it to compete with the Company. Accordingly, these types of
information create a competitive advantage for the Company and are economically
valuable. Thus, you agree not to disclose or use any of the Company’s trade
secret and/or confidential information for your own benefit or the benefit of
anyone other than the Company, during your employment or for six (6) months
after the effective date of the termination of your employment relationship with
the Company.
     5. Company Employees And Customers
INVESCO UK Limited
11 Devonshire Square, London EC2M 4YR
Telephone: 020 7626 3434
Facsimile: 020 7623 3339 Telex: 886108
Registered in England 3004959
Registered Office: 11 Devonshire Square, London EC2M 4YR

 



--------------------------------------------------------------------------------



 



     You agree that, in the event of the termination of the employment
relationship between you and the Company, you will not solicit or hire any
Company employees for a period of six (6) months after the effective date of the
termination of your employment relationship with the Company. Further, you agree
that you will not solicit the business relationships you developed or acquired
while working for the Company or another company affiliated with the AMVESCAP
Group for a period of six (6) months after the effective date of the termination
of your employment.
     6. Inventions And Ideas
     Since the Company is paying you for your time and efforts, you agree that
all information, ideas, and inventions you develop while employed by the Company
related in any way to the Company’s business, are the sole property of the
Company. This includes all investment models, processes, and methodologies you
develop while employed by the Company. Indeed, one of the reasons for your
employment is the creation of such ideas. This information is confidential and
trade secret information as discussed above. You understand that the Company may
seek to patent or to obtain trademark or copyright protection related to such
information, ideas, and inventions, and that, if necessary, you will assign any
interest you may have in such information, ideas, and inventions you develop to
the Company.
     7. Return of Company Property
     Upon the termination of your employment, you agree to return all property
of the Company. To the extent such property is information of which you have
detailed knowledge but no electronic or other documents containing such
information, you agree to itemize such information in writing for the Company
prior to the effective date of the termination of your employment.
     8. Assignment
     You agree that this letter agreement may be assigned to any other entities
in the AMVESCAP Group, or to any successor company by acquisition of either the
Company’s stock or its assets. In the case of such an assignment by the Company,
you understand and agree that you would continue to be bound by this letter
agreement. No such assignment, without your consent, shall require you to change
your duties or to move from your principal residence.
     9. Choice of Law and Forum
     We agree that, in the event of a disagreement between you and the Company
about any aspect of your employment with the Company or this letter agreement,
English
INVESCO UK Limited
11 Devonshire Square, London EC2M 4YR
Telephone: 020 7626 3434
Facsimile: 020 7623 3339 Telex: 886108
Registered in England 3004959
Registered Office: 11 Devonshire Square, London EC2M 4YR

 



--------------------------------------------------------------------------------



 



law will govern any litigation or proceeding brought by either party.
     10. Notice
     We agree that any notice that is to be given under this letter agreement is
properly given when delivered in person, by certified mail, or by over night
delivery such as Federal Express.
     11. Prior Agreements
     This letter agreement extinguishes and replaces any previous written
employment agreement between you and the Company.
     We are very grateful for the significant contributions you are making to
the Company and look forward to working with you in the future.

            Sincerely,

INVESCO UK Limited
      By:   /s/ Illegible         Head of Human Resources             

Accepted 12th July 2001
                  Date

                /s/ Illegible       Global Partner           

INVESCO UK Limited
11 Devonshire Square, London EC2M 4YR
Telephone: 020 7626 3434
Facsimile: 020 7623 3339 Telex: 886108
Registered in England 3004959
Registered Office: 11 Devonshire Square, London EC2M 4YR

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A

      To Agreement with (Global Partner)  
Robert Yerbury
   
 
Statement of Responsibilities:  
Chief Investment Officer, UK Retail
   
 
Date of commencement of Global Partner’s period of continuous employment with
the INVESCO Group:  
1st May 1983
   
 
Primary place of employment:  
INVESCO’s UK offices
   
 
Annual salary, subject to periodic review, to be paid on the 24th day of each
calendar month:  
£312,000
   
 
Normal working hours:  
These shall be as such as may be necessary for the proper fulfilment by you of
your duties under this Agreement.
   
 
Number of days paid holiday per calendar year:  
30
   
 
Bonus:  
Payable annually at the discretion (as to timing and amount) of the Company.
   
 
Pension Scheme:  
Membership of the Company’s non-contributory Pension Scheme, for the purpose of
which your service with the Company commenced on 1st May 1983
   
 
Company Car Allowance:  
Provision of a car benefit as determined by the rules of the car scheme
   
 
Medical Insurance:  
Membership of Group Medical Insurance Scheme
   
 
Sickness:  
You are entitled to be paid during absence from work due to sickness or injury
(subject to the Company’s discretion if such absence continues for more than six
months).
   
 
Discipline:  
If you are dissatisfied with any disciplinary decision relating to you, or if
you have any grievance relating to your employment, you should arrange to see
the Chairman, whose decision will be final.

The above terms confirmed and agreed this 12 day of July 2001.

     
Global Partner:
  /s/ Illegible
 
   
 
   
Company:
  /s/ Illegible
 
   

 